Title: From George Washington to William Pearce, 27 March 1796
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia 27th Mar. 1796.
          
          Yesterday brought me your letter of the 20th instant, with the Reports of the preceeding week.
          I am sorry to find by it that your winter grain has changed its appearance, for the worse; and that your fences have been so much deranged by the high wind you have had—in a greater degree I think than it was here—tho’ it was very violent with us also. These being acts of Providence, & not within our controul, I never repine at them—but if the Roller will be of any use to the grain I beg it may be applied. Let the damage which the Cupulo, & other things have sustained from the wind, be repaired as soon as possible.
          I would not have you undertake more of the New ground in Corn than you can cultivate well with the Mansion house and Muddy hole hands; assisted as much as possible (at convenient times) by those from the other farms. It was always my intention & expectation, that the whole would have been tilled in Corn; and the field at Muddy hole which, otherwise, would have been in this article, would have lain over to another year. I went upon the principle that it was of very little use to clear & grub ground, if it was not cultivated; because in a year or two it would be as foul as ever. However, I do not make this observation with a view to stimulate you to attempt more than you can execute compleatly; for that would not only defeat the view of preparing the field for grass, but by not cultivating it well, would be the loss of the Crop.
          I am under no apprehension, or fear, that flour with you, will not again take a start; it is now at 16 dollars in this city, and every account from Europe developes more & more the scarcity of it there, besides the demand for it in the West Indies; but dispose

of yours (if you can) on the terms mentioned in a former letter; & let me know from time to time what the current price is.
          You say Compound may be spared, but do not add that he will, or to whom, altho I left both altogether to your own discretion. No time is to be lost if he goes at all—Mr Lewis would, probably attend more to him than Colo. Ball—and is, besides, an Agent of mine for other purposes.
          From the present state of the business in Congress, I see very little prospect of its rising before June; of course I shall not be able to visit Mount Vernon at an earlier period. From hence you can form as good a Judgment of my wants as I can, of Hay. I am Your friend &ca
          
            Go: Washington
          
          
            P.S. Enclosed is a Letter, & some certificates from Mr Butler. Let the latter be given to him; and if his distresses are truly represented, give him five or Six dollars; or more if it appears that he merits them: But tell him at the sametime, his claim on me is no greater than on any other; and therefore not to think of establishing it. And with respect to the School, I have nothing to do in providing Tutors for it.
          
        